MELTON, Justice,
dissenting.
Because the majority’s interpretation of OCGA § 17-10-6.2 (c) (1) (C) runs contrary to the plain meaning of the statute as expressed by the legislature, I must respectfully dissent from the majority’s erroneous conclusion that the removal court erred by concluding that it could not remove Yelverton from the sexual offender registry due to the existence of evidence of a relevant similar transaction that had been properly admitted into evidence at Yelverton’s 1990 child molestation trial.
As noted by the majority, after completing his 20-year sentence for child molestation and aggravated child molestation, on July 15, 2011, Yelverton filed a petition for removal from the sexual offender registry under OCGA § 42-1-19 (a) (4), which allows removal only if the offender
[h]as completed all prison, parole, supervised release, and probation for the offense which required registration ... and meets the criteria set forth in subparagraphs (c) (1) (A) through (c) (1) (F) of Code Section 17-10-6.2.
If the offender meets all of the criteria set forth in subparagraphs (c) (1) (A) through (c) (1) (F) of OCGA § 17-10-6.2,
[t]he [removal] court may issue an order releasing the individual from registration requirements or residency or employment restrictions, in whole or part, if the court finds by a preponderance of the evidence that the individual does not pose a substantial risk of perpetrating any future dangerous sexual offense.
OCGA § 42-1-19 (f).
On March 5,2012, the removal court properly denied the petition for removal, finding that, because “evidence of a relevant similar transaction” had been properly introduced at Yelverton’s original *3211990 trial,12 the court could not “now second guess the admissibility or relevance” of that similar transaction for purposes of releasing Yelverton from the registration requirements. See OCGA § 17-10-6.2 (c) (1) (C) (sexual offender can only be removed from sexual offender registry where “[t]he [removal] court has not found evidence of a relevant similar transaction”).
Over two years later, on March 9, 2015, Yelverton filed a second petition for removal from the sexual offender registry13 However, on June 12,2015, the removal court also denied this petition, explaining:
It is not necessary . . . for this Court to consider whether [Yelverton] meets the additional requirements of [OCGA §] 42-1-19 (c) (2) or whether he poses a substantial risk of perpetrating any future dangerous sexual offense, because he does not meet the initial criteria for relief under [OCGA §] 42-1-19 (a) (4) due to the similar transaction evidence admitted in the trial of his case. . . . Because there was evidence of a similar transaction admitted at the trial of his case and deemed relevant by the original trial court, [Yelver-ton] does not meet the criteria in OCGA § 17-10-6.2 (c) (1) and thus cannot be granted relief from registration.
Additionally, the removal court rejected Yelverton’s constitutional argument that, as applied to him, the interplay of OCGA §§ 42-1-19 (a) (4) and 17-10-6.2 (c) (1) resulted in the imposition of ex post facto punishment.
The removal court was correct on both issues. With regard to its inability to remove Yelverton from the sexual offender registry, because OCGA § 42-1-19 (a) (4) requires that all of the criteria of OCGA § 17-10-6.2 (c) (1) (A) through (c) (1) (F) be met before a sexual offender may be considered for removal from the registration requirements, and because “evidence of a relevant similar transaction” existed from Yelverton’s 1990 trial, the removal court properly concluded that Yelverton did not qualify for removal from the sexual offender registry as a matter of law.
Again, OCGA § 17-10-6.2 (c) (1) (C) provides that a sexual offender may only be considered for removal from the registration requirements where “[t]he court has not found evidence of a relevant similar *322transaction.” Id. In determining whether the removal court’s interpretation of this statute was correct, “we apply the fundamental rules of statutory construction that require us to construe [the] statute according to its terms, to give words their plain and ordinary meaning, and to avoid a construction that makes some language mere surplusage.” (Citations omitted.) Slakman v. Continental Cas. Co., 277 Ga. 189, 191 (587 SE2d 24) (2003). In this regard, “we must presume that the General Assembly meant what it said and said what it meant.” Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013) (citation and punctuation omitted). We must also seek to effectuate the intent of the legislature. OCGA § 1-3-1 (a). In doing so, we must keep in mind that, while “[t]he common and customary usages of the words [in a statute] are important... so is their context.” (Citations omitted.) Chan v. Ellis, 296 Ga. 838, 839 (1) (770 SE2d 851) (2015). To find such context, a court “construing language in any one part of a statute . . . should consider the entire scheme of the statute and attempt to gather the legislative intent from the statute as a whole.” Sikes v. State, 268 Ga. 19, 21 (2) (485 SE2d 206) (1997).
Bearing these principles in mind, a straightforward reading of OCGA § 17-10-6.2 (c) (1) (C) reveals that, where the removal court finds in the record in the defendant’s particular case that evidence of a relevant similar transaction already exists from the defendant’s original trial, that defendant may not be considered for removal from the registration requirements. OCGA § 17-10-6.2 (c) (1) (C) only allows a sexual offender to be considered for removal from the registration requirements where “[t]he [removal] court has not found evidence of a relevant similar transaction.” (Emphasis supplied.) Where, as here, a relevant and admissible similar transaction had already been admitted into evidence in Yelverton’s 1990 trial, the removal court could not ignore the existence of this similar transaction and claim that the removal court itself “has not found evidence of a relevant similar transaction” simply because it was not the court that determined the initial relevance and admissibility of the similar transaction in the defendant’s case. Because “evidence” of a relevant similar transaction existed in the record from Yelverton’s trial, once the removal court found that it existed, the removal court was prohibited from further considering Yelverton’s removal from the sexual offender registry.14 Id.
*323Indeed, at the time of Yelverton’s trial in 1990, for similar transaction evidence to be admissible, the State had to make two showings:
First, there [had to] be evidence that the defendant was in fact the perpetrator of the independent crime. Second, there [had to be] sufficient similarity or connection between the independent crime and the offense charged, that proof of the former tend[ed] to prove the latter. Bacon v. State, 209 Ga. 261 (71 SE2d 615) (1952); Howard v. State, 211 Ga. 186 (84 SE2d 455) (1954).15
French v. State, 237 Ga. 620, 621 (3) (229 SE2d 410) (1976).
The State made these showings to the trial court with respect to a separate sexual offense committed by Yelverton, and the admission into evidence of this separate offense as a similar transaction at trial was upheld on appeal. Yelverton, supra, 199 Ga. App. at 43 (1). Therefore, there can be no dispute that “evidence” of a relevant similar transaction existed in connection with the child molestation case against Yelverton in 1990 that led to his conviction and his need to register as a sexual offender. The legislature has made no distinction in the plain text of OCGA § 17-10-6.2 (c) (1) (C) between “relevant similar transaction[s]” admitted at trial under the standards that existed at the time of Yelverton’s trial and the standards that existed thereafter. See Williams, supra. See also OCGA §§ 24-4-414 and 24-4-404 (b). Instead, the statute focuses on the mere existence of *324“evidence” of a relevant similar transaction under the specific circumstances of a particular defendant’s case. See OCGA § 17-10-6.2 (c) (1) (C). Once such a relevant similar transaction has been found, a removal court cannot ignore its existence to allow for the defendant to become eligible for removal from the sexual offender registry. Id.
Yelverton and the majority argue that OCGA § 17-10-6.2 (c) (1) (C) should be interpreted to find that the legislature intended for the court reviewing a petition for removal to make an independent determination about whether a previously admitted similar transaction is still “relevant” to the case of the convicted sexual offender at the time that the offender has petitioned for removal. However, as shown above, this interpretation misconstrues the plain language of OCGA § 17-10-6.2 (c) (1) (C) indicating that a petitioner can only be considered for removal from the registration requirements where evidence of a relevant similar transaction does not already exist at the time that the defendant petitions for removal. Id. Also, as explained more fully below, when read in its proper context, OCGA § 17-10-6.2 (c) (1) (C) does not reveal a legislative intent for the court reviewing a petition for removal to make a present and independent determination about similar transactions from the past that have already been determined to be relevant to a sexual offender’s case. Instead, the legislature has revealed an intent for the reviewing court to accept the circumstances as they existed at the time of the sexual offender’s conviction when considering its determination as to whether the sexual offender may be appropriately removed from the sexual offender registry
In this connection, the language of OCGA § 17-10-6.2 (c) (1) (C) must be read in conjunction with the provisions of OCGA § 17-10-6.2 (c) (1) as a whole to find the proper legislative context for that particular subparagraph. See Sikes, supra. This is especially true where, as here, a sexual offender cannot be considered for removal from the registry requirements if any of “the criteria set forth in subparagraphs (c) (1) (A) through (c) (1) (F) of [OCGA §] 17-10-6.2” — including the requirement that the court has not found evidence of a relevant similar transaction under subparagraph (c) (1) (C) — have not been met. OCGA § 42-1-19 (a) (4). The remaining criteria that must be met under OCGA § 17-10-6.2 (c) (1) include:
(A) The defendant has no prior conviction of an offense prohibitedby Chapter 6 of Title 16 [i.e., “Sexual Offenses”] or Part 2 of Article 3 of Chapter 12 of Title 16 [i.e., “Obscenity and Related Offenses” pertaining to minors], nor a prior conviction for any offense under federal law or the laws of another state or territory of the United States which consists *325of the same or similar elements of offenses prohibited by Chapter 6 of Title 16 or Part 2 of Article 3 of Chapter 12 of Title 16;
(B) The defendant did not use a deadly weapon or any object, device, or instrument which when used offensively against a person would be likely to or actually did result in serious bodily injury during the commission of the offense;



(D) The victim did not suffer any intentional physical harm during the commission of the offense;
(E) The offense did not involve the transportation of the victim; and
(F) The victim was not physically restrained during the commission of the offense.
(Emphasis supplied.) Id.
Notably, every single factor to be considered for determining whether a sexual offender may be removed from the registration requirements looks backward in time to the state of affairs that existed at the time that the offender engaged in the activities that gave rise to his or her conviction. If the offender has prior convictions for sexual offenses; used a deadly weapon during the crime that gave rise to his or her need to register as a sexual offender; physically harmed the victim during the crime in question; transported the victim during the crime; or physically restrained the victim during the crime; the offender cannot be removed from the sexual offender registry. See OCGA §§ 42-1-19 (a) (4) and 17-10-6.2 (c) (1). The court reviewing a petition for removal makes no independent determination about these factors that already existed at the time of the offense that led to the perpetrator’s need to register. If any of the factors were present at the time of the conviction that led to the petitioner’s registration, the petitioner cannot be removed from the registration requirements. Id.
As is the case with all of the other factors outlined in OCGA § 17-10-6.2 (c) (1), when the record before the removal court reveals the existence of evidence of a relevant similar transaction from the defendant’s trial, the existence of that similar transaction bars a petitioner from being removed from the sexual offender registry This shows a consistent legislative intent in OCGA § 17-10-6.2 to ensure that those who have engaged in certain violent or other statutorily prohibited conduct in the past cannot take advantage of the opportunity to be removed from the sexual offender registration requirements. Specifically, in the case of OCGA § 17-10-6.2 (c) (1) (C), if *326“evidence” exists to show that a petitioner has engaged in independent conduct in the past that was admissible as a relevant similar transaction in that sexual offender’s trial, that defendant is not eligible to be removed from the sexual offender registry. Such a scheme falls directly in line with the legislature’s goal of reducing the likelihood that individuals who “pose a substantial risk of perpetrating any future dangerous sexual offense” will be released from the sexual offender registration requirements. OCGA § 42-1-19 (f).
I therefore believe that the trial court properly interpreted OCGA §§ 42-1-19 (a) (4) and 17-10-6.2 (c) (1) (C), and would find no error in the trial court’s denial of Yelverton’s petition for removal from the sexual offender registration requirements.
Because I disagree with the majority’s conclusion that the trial court erred in its interpretation of OCGA §§ 42-1-19 (a) (4) and 17-10-6.2 (c) (1) (C), I also disagree with its failure to reach the constitutional issue addressed by the removal court regarding alleged ex post facto punishment being imposed by the denial of Yelverton’s petition for removal from the sexual offender registry. With regard to this constitutional issue, I would conclude that OCGA §42-1-19 simply is not an ex post facto law:
[A]n ex post facto law punishes conduct which was innocent when done; alters the quality or degree of, or inflicts a greater punishment for, a crime committed previously; requires less or different, evidence than was required before the crime was committed; or deprives the offender of any substantial right possessed at the time the offender committed the act.
(Citations omitted.) Thompson v. State, 278 Ga. 394, 395 (603 SE2d 233) (2004). OCGA § 42-1-19 does not impose any sort of criminal punishment or deprive Yelverton of any substantial right that he possessed at the time that he committed his offenses. Rather, the statute provides a means for certain qualified individuals to be removed from the sexual offender registry — a registry which, itself, does not impose any punishment through an ex post facto law. See Smith v. Doe, 538 U. S. 84, 92 (II) (A) (123 SCt 1140, 155 LE2d 164) (2003) (statutory requirement for retroactive registration of sexual offenders was nonpunitive and did not itself constitute an ex post facto law). The fact that Yelverton has to remain on the sexual offender registry in light of his failed petition does nothing to change the circumstances that existed prior to the filing of his petition. He was not being punished through an ex post facto law from having to register as a sexual offender prior to filing his petition, nor is he being *327punished now through the law that would have allowed him to be removed from the sexual offender registry had he been qualified for such removal.
Decided November 30, 2016.
Gerald B. Williams, for appellant.
C. Paul Bowden, District Attorney, Jennifer D. Hart, Assistant District Attorney, for appellee.
For all of the aforementioned reasons, I respectfully dissent from the majority.
I am authorized to state that Chief Justice Thompson joins in this dissent.

 Indeed, the Court of Appeals upheld the admissibility of the similar transaction introduced at Yelverton’s 1990 trial. Yelverton v. State, 199 Ga. App. 41, 42 (1) (403 SE2d 816) (1991).


 OCGA § 42-1-19 (b) (3) says, “If a petition for release [from the sexual offender registry] is denied, another petition for release shall not be filed within a period of two years from the date of the final order on a previous petition.”


 This is not to say that, in a situation where a similar transaction was not used at a defendant’s trial, a removal court could not also find to be relevant evidence of a similar transaction that arose after the defendant’s trial and before that defendant petitioned for removal from the sexual offender registry.


 We note that Yelverton’s trial took place before this Court’s decision in Williams v. State, 261 Ga. 640, 642 (2) (b) (409 SE2d 649) (1991), which clarified that, under our old Evidence Code, the admissibility of similar transaction evidence was governed by former Uniform Superior Court Rule 31.3 (B), and that the State had to make three affirmative showings before similar transaction evidence was admissible. Specifically,
before any evidence of independent offenses or acts [could] be admitted into evidence, ahearing [had to be] held pursuant to Uniform Superior Court Rule 31.3 (B). At that hearing, the state [had to] make three affirmative showings as to each independent offense or act it [sought] to introduce. The first of these affirmative showings [was] that the state [sought] to introduce evidence of the independent offense or act, not to raise an improper inference as to the accused’s character, but for some appropriate purpose which ha[d] been deemed to be an exception to the general rule of inadmissibility. The second affirmative showing [was] that there [was] sufficient evidence to establish that the accused committed the independent offense or act. The third [was] that there [was] a sufficient connection or similarity between the independent offense or act and the crime charged so that proof of the former tend[ed] to prove the latter.
Id. at 642 (2) (b). Uniform Superior Court Rule 31.3 (B) was later deleted after the enactment of Georgia’s new Evidence Code, which took effect on January 1, 2013. The admissibility of similar transaction evidence in child molestation cases is now governed by OCGA § 24-4-414. See also OCGA § 24-4-404 (b).